                       IN THE UNITED STATES DISTRICT COJJRT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CV-113-D


RANDALL PATRICK,                            )
                                            )
                         Plaintiff,         )
                                            )
              v.                            )                    ORDER
                                            )
FED LOAN SERVICING,                         )
                                            )
                        Defendant.          )
                                                                          ·~ .
                                                                             ~.
                                                                         . ',\


       On August 19, 2019, defendant Pennsylvania Higher Education Assistance Agency ("PHEAA"

or "defendant") d/b/a Fed Loan Servicing moved to dismiss plaintiff Randall Patrick's ("Patrick" or

''plaintiff'') complaint [D.E. 6] and filed a memorandum in support [D.E. 8]. On October 11, 2019,

Patrick responded in opposition and moved to remand [D.E. 16]. On October 23, 2019, PHEAA

replied [D.E. 18]. On November 5 and 11, 2019, Patrick filed additional material [D.E. 20, 21].

       For the reasons stated in PHEAA's memorandum oflaw [D.E. 8] and reply brief [D.E. 18],

the court GRANTS PHEAA's motion to dismiss [D.E. 6] and DENIES Patrick's motion to remand

[D.E. 16] and motion to rescind [D.E. 21 ]. The court DISMISSES th~ c,omplaint WITH PREJUDICE.

       SO ORDERED. This 'S day of December 2019.
                                                                 ·...i .... ·,~




                                                       ~s~~~~m
                                                       United States District Judge
